Citation Nr: 1224724	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  02-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a liver disorder diagnosed as hepatitis C, to include as secondary to service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran waived his right to an in-person hearing and expressed his desire for a Board videoconference hearing in correspondence received in May 2003.  He failed to appear for his videoconference hearing in March 2004. 

In October 2005, the Board remanded to the RO (through the Appeals Management Center (AMC) in Washington, D.C.) the issue of whether new and material evidence had been received sufficient to reopen a previously denied claim for service connection for a liver disorder.  The purpose of the remand was to obtain records of pertinent VA medical treatment that the Veteran had cited. 

Such medical records provided - for the first time - evidence of a diagnosis of a liver disorder characterized as hepatitis C.  On the basis of such evidence, the Board determined in September 2007 that new and material evidence sufficient to reopen the previously denied claim for service connection for a liver disorder had, in fact, been received.  Thereafter, the Board remanded the de novo issue of entitlement to service connection for a liver disorder to the RO, through the AMC, for further evidentiary development. 

In January 2010 the Board remanded the claim for additional development, to include providing adequate notice regarding the evidence necessary to substantiate his claim and obtaining additional records identified by the Veteran.  The development has been completed and the case is before the Board for final review.



FINDINGS OF FACT

Hepatitis C was not shown in service or for many years thereafter, and there is no competent evidence linking the disorder to service or service-connected hemorrhoids.    


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice in July 2001, February 2006, November 2007, and February 2010 letters, advising him of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2007 and February 2010 letters also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The February 2010 letter advised him of the information and evidence needed to substantiate his claim for service connection on a secondary basis.  The case was last adjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private and VA treatment records, VA examination reports and medical opinions, records from the Social Security Administration (SSA), and lay statements.

The Board also notes that actions requested in the prior remands have been undertaken.  Here, VA treatment records from the Hampton VA Medical Center dating since July 2001 were obtained and associated with the claims file; the Veteran was provided with corrective VCAA notices in November 2007 and February 2010; in the November 2007 letter, the AMC asked the Veteran to identify private and VA medical providers that treated him for hepatitis C since separation from service; records from the SSA were obtained and associated with the claims file; and a VA examination was conducted and an opinion obtained.  The opinion obtained in May 2009 was provided following a review of the entire record and examination of the Veteran and included a medical rationale supporting the opinion rendered.  A medical expert opinion was obtained in February 2012.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

A disease incurred during active service will not be deemed to have been incurred in the line of duty if it was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The Board has reviewed all of the evidence of record, including the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his liver disorder, diagnosed as hepatitis C, is due to military service or secondary to his service-connected hemorrhoids.

The Veteran's service treatment records noted scars on enlistment examination in March 1974.  In a December 1976 treatment note, the assessment was gonorrhea.  In a March 1977 separation medical history report, he denied any liver trouble, jaundice or hepatitis.  On separation examination in March 1977, no tattoos were noted, and laboratory findings were reported as negative.

In June 1988, the Veteran filed a claim for service connection for "liver disease deriving from hemorrhoidal problem" and indicated that his claimed liver disability began in 1987.  He was afforded a VA examination in September 1988.  The diagnosis included "history of 'liver problem' - no current evidence."

In an October 1988 rating decision, the RO denied service connection for a liver disorder because a current liver disorder was not shown by the evidence of record and granted service connection for hemorrhoids effective June 24, 1988.  

In an April 2003 VA admission note, the impression was abnormal LFTs (liver function tests) - not in typical pattern of [alcoholic] hepatitis and had normal LFTs in November 2001.  In a primary care note dated in December 2003, the physician indicated that a review of the labs showed that the Veteran had hepatitis C, which he never knew before.  The diagnosis was hepatitis C.

The Veteran identified several hepatitis C risk factors on VA examination in May 2009 and in post-service VA treatment records.  On VA examination he indicated that he had a tattoo in service, used intranasal cocaine during service, and engaged in high risk sexual practices during and after service.  He denied intravenous drug use but several VA treatment records document that he reported a history of intravenous heroin abuse since approximately 1971.  For example, a September 1989 discharge summary indicates that he engaged in intravenous heroin abuse for 18 years; he was also noted to be preoccupied with dying from liver disease within a few years.  He reported alcohol and heroin use for approximately 25 years in an August 1996 biopsychosocial assessment.  In a September 1996 social work note, he acknowledged unsafe sexual practices and intravenous drug use.  In a September 1996 discharge progress note, he stated that he snorted heroin in service and later used intravenously.  In a December 2001 biopsychosocial assessment, he stated that he began heroin use at age 19 or 20 and continued until 1994.  Finally, in an October 2005 history and physical report, he admitted to using heroin in the military when he was 20 years old. 

During the May 2009 VA examination, the Veteran denied a history of hemodialysis, sharing toothbrushes, blood exposure, repeated body piercing, sharing shaving razors, organ transplant, or blood or blood product transfusion.

The May 2009 VA examiners opined that the Veteran's hepatitis C is less likely as
not caused by or aggravated by the service-connected hemorrhoids and that there was no evidence to relate hepatitis C to military service.  The examiners reasoned that the Veteran had hemorrhoids diagnosed in May 1975 and October 1975 and underwent a hemorrhoidectomy in January 1977; he did not have a diagnosis of hepatitis C until 1996, which was 19 to 20 years after initial treatment for hemorrhoids in service.  They added that the most common route of transmission of hepatitis C is intravenous drug use, multiple sexual partners, and post transfusion; and there was no documentation in the active duty medical record of any of these methods of transmission.

In December 2011, the Board requested a medical expert opinion regarding the likelihood that the Veteran's currently diagnosed hepatitis C is causally related to in-service exposure to the virus during sexual contact rather than to post-service sexual encounters, post-service tattoos, or intranasal and intravenous drug abuse.  The Board also requested an opinion regarding the likelihood that the Veteran's hepatitis C was caused or aggravated by his service-connected hemorrhoids, to include surgical treatment for that disorder.

In a February 2012 report, a VA physician specializing in gastroenterology and hepatology, who is the Chief of Hepatology at a VA medical center, indicated that he reviewed the record.  The hepatologist noted the Veteran's claim that he developed hepatitis C infection as a result of service-connected hemorrhoids; that he underwent a hemorrhoidectomy in January 1977 and was diagnosed with hepatitis C infection in 1996; and that he reported a history of intravenous drug use beginning at age 19 or 20 that continued until 1994, and unsafe sexual practice.

Before responding to the questions raised, the hepatologist quoted a short synopsis from the American Association for the Study of Liver Disease (AASLD) Practice Guideline on Diagnosis, Management, and Treatment of Hepatitis C (citation omitted).  

Currently, injection drug use is the primary mode of HCV transmission in the U.S.; thus, all persons who use or have used illicit injection drugs in the present or past, even if only once, as well as intranasal drug users who share paraphernalia, should be tested for HCV infection....Other potential sources of HCV transmission include exposure to an infected sexual partner or multiple sexual partners, exposure among health care workers to HCV contaminated blood and blood products, and tattooing.

(Emphasis in original).

Then, the hepatologist considered the likelihood that the Veteran's hepatitis C is causally related to in-service exposure to the virus during sexual contact rather than to post-service sexual encounters, post-service tattoos, or intranasal/intravenous drug use.  He explained that it was difficult to provide a specific answer on whether the Veteran contracted the infection while in service because, per the record, he had the risk factor for hepatitis C infection - intravenous drug use beginning at age 20 - even before he joined the service.  He further noted that the Veteran had multiple risk factors for hepatitis C after he left the service in 1977.

The hepatologist also opined that it is extremely unlikely that the Veteran's hepatitis C was secondary to the hemorrhoidectomy.  He explained that he did not think there was any correlation between the surgical procedure (hemorrhoidectomy) and the progression of hepatitis C.  Thus, according to the hepatologist, it is less likely that the Veteran's progression of hepatitis C is worsened by his service-connected post operative hemorrhoids.

The Board has considered the medical and lay evidence of record and finds that service connection for hepatitis C, to include as secondary to service-connected hemorrhoids, is not warranted.

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service or symptoms experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hepatitis C as such requires medical testing, or to determine the etiology of his hepatitis C infection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

While the Veteran is competent to identify his activities in service, the Board finds that the Veteran is not a credible historian because he clearly provided an inaccurate history of his intravenous drug use on VA examination in May 2009 in the course of seeking VA compensation benefits that contradicted his prior statements made to VA medical providers that he had used drugs intravenously since approximately 1971 (before service), during service, and after service until 1994.  He also stated that he had a tattoo during military service, but his separation examination contradicts that assertion.  Therefore, his statements cannot be considered as credible and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The only medical opinions to address the question of whether the Veteran's hepatitis C was related to military service or caused or aggravated by his service-connected hemorrhoids were from the May 2009 VA examiners and February 2012 VA Chief of Hepatology.  

Regarding the Veteran's reported risk factor of exposure to hepatitis C virus during in-service sexual contact, the Board notes the May 2009 VA examiners indicated there was no documentation in the active duty medical record that the Veteran had multiple sexual partners.  However, competent service treatment records reflect that he was diagnosed with gonorrhea in December 1976.  

Nevertheless, the February 2012 VA hepatologist was unable to provide a specific answer on whether the Veteran's hepatitis C was causally related to exposure to the virus during in-service sexual contact.  Although the hepatologist could not provide a more definitive medical opinion, the Board finds the opinion is adequate because the hepatologist explained the reasoning why he could not determine the etiology (i.e., the Veteran's reported intravenous drug use since age 20, three years before entering military service).  The hepatologist also prefaced his report by citing medical literature identifying injection drug use as the primary mode of hepatitis C transmission in the U.S.  As the hepatologist provided adequate rationale for the conclusion provided, the Board affords the opinion great probative weight.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").

Here, the June 2012 hepatologist has essentially identified the Veteran's reported three year history of intravenous drug use prior to military service as the reason why he could not determine whether in-service sexual contact was a likely cause of the Veteran's current hepatitis C infection.  In other statements, the Veteran admitted using intranasal cocaine and intravenous heroin during military service and continued to use intravenous heroin until 1994.  The Veteran's illegal substance abuse constitutes willful misconduct, and service connection for hepatitis C based on intranasal or intravenous drug abuse cannot be established.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2011).  

Regarding the claim for service connection for hepatitis C as secondary to service-connected hemorrhoids, the Board finds that the opinions of the May 2009 VA examiners and the February 2012 VA hepatologist are persuasive and probative evidence against the claim because they are based on a review of the claims file and supported by an articulated medical rationale that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The May 2009 examiners noted the most common routes of transmission of hepatitis C (intravenous drug use, multiple sexual partners, and post transfusion) as a basis supporting the conclusion that service-connected hemorrhoids did not cause or aggravate his hepatitis C.  Similarly, the VA Chief of Hepatology explained that there was no correlation between a hemorrhoidectomy and the progression of hepatitis C.

Thus, there is no probative medical evidence establishing that the hepatitis C was incurred in or related to military service, and there is no probative medical evidence upon which to conclude that hepatitis C was caused or aggravated by hemorrhoids.  See 38 C.F.R. §§ 3.303; 3.310.  Therefore, entitlement to service connection for hepatitis C is not warranted on any basis and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hepatitis C, to include as secondary to service-connected hemorrhoids, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


